Citation Nr: 0305361	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  98-19 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a 
concussion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


 




INTRODUCTION

The veteran served on active duty from March 1984 to February 
1988 and from May 1990 to July 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 RO decision which denied the 
veteran's claim of service connection for residuals of a 
concussion.  In October 1999, the Board remanded the 
veteran's claim for residuals of a concussion for further 
evidentiary development.  

It is noted that the Board denied the veteran's claim of 
service connection for anxiety attacks in an October 1999 
decision; this decision is final.  38 U.S.C.A. § 7104.  It is 
noted that a November 1999 examination report reflects the 
opinion that the veteran has atypical mixed anxiety and 
depressive disorders which are secondary to his January 1991 
closed head injury and post-concussive syndrome.  Further, in 
December 1999, the veteran submitted a statement which claims 
that he has anxiety and other psychiatric problems due to his 
inservice head trauma.  This is a claim to reopen service 
connection for a psychiatric disability, including anxiety, 
and appropriate action should be taken. 


FINDING OF FACT

The veteran sustained a concussion in service in January 1991 
and has current residuals of such, including a neurocognitive 
deficit.


CONCLUSION OF LAW

Post-concussion syndrome, including a neurocognitive deficit, 
was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
1991); 38 C.F.R. § 3.303.



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from March 1984 to February 
1988 and from May 1990 to July 1997.

In January 1991, the veteran was involved in a fight.  He was 
hospitalized and it was noted that he had sustained a closed 
head trauma (CHT).  He complained of persistent headaches, 
fuzzy thinking and drowsiness..  His condition was noted as 
mild with facial contusions.  He was also noted as having 
probable post-concussion syndrome and post-concussion 
syndrome. 

In a January 1991 service medical record, it was noted that 
in view of the relative severity of the veteran's head injury 
and his persistent headaches, it would be wise for him to 
undergo a CT scan.  It was expected that the scan would be 
normal and it was noted that the veteran's case was an 
example of mild post-traumatic syndrome, and it was pointed 
out that he was making an uneventful recovery.  It was also 
noted that some of the veteran's anxieties related to a 
colleague who sustained an intercranial hematoma and died.

On separation examination in April 1997, the veteran reported 
a history of a head injury.  An examiner noted that he had 
sustained a head injury in January 1991.  It was noted that a 
neurologist had diagnosed post-concussion syndrome.  A CT 
scan had been recommended; however, the veteran did not 
follow-up.  It was noted that he had an uneventful recovery 
and the veteran's condition was not considered disqualifying.  
On examination, it was noted that his head and neurological 
system were normal. 

A May 1998 VA general medical examination report shows that 
the veteran reported being in a brawl in service, sustaining 
a head trauma which resulted in loss of consciousness for one 
day.  On neurological examination, there were no gross motor 
or sensory deficits.  Reflexes were normal.  Coordination was 
adequate.  He had a good gait, stance, and coordination.  
While hesitant, he was able to locate his nose with his 
finger.  He had good proprioception.  Cranial nerves II 
through XII were intact.  A psychiatric and a personality 
evaluation revealed he was oriented to place, person, and 
time.  He had a good past and present memory.  There were no 
signs of tension.  He had good comprehension and adequate 
coherence in response to questions.  The diagnosis was post-
concussion syndrome.

In November 1999, the veteran was examined by a private 
physician, a neuropsychiatrist who is double boarded in 
forensic psychiatry, with a subspecialty of neuropsychiatric 
pain management, head injuries, headaches, and post 
electrocution and post toxic syndrome injuries.  Following a 
review of the record, it was noted that the veteran had 
functioned well until he sustained a head injury in January 
1991.  He was hospitalized and in an altered state that 
cleared over several days.  It was noted that there was good 
documentation of the assault, concussion, and post-injury 
follow-up in the veteran's service medical records.  The Axis 
I diagnoses included:  1) a mental disorder with mood, memory 
and personality changes secondary to post-concussive syndrome 
and a closed head injury, 2) a neurocognitive deficit 
secondary to a closed head injury and post-concussive 
syndrome, and 3) atypical mixed anxiety and depressive 
disorders associated with post-concussive syndrome with a 
closed head injury.  It was noted that it was well-known in 
the psychiatric field that a closed head injury and post-
concussive syndrome are considered the silent epidemic. 

In a November 1999 VA general medical examination report, the 
examiner indicated that she thoroughly reviewed the claims 
folder.  It was opined that the veteran did not have a post-
concussion syndrome but had a post-traumatic episode as his 
current neurological examination was completely normal.  It 
was also noted his neurological examination was normal at the 
time of his head trauma and two weeks thereafter.



Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107; 66 Fed. Reg. 45,620 
(Aug 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159.  The new law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  There is sufficient 
evidence of record to decide the claim.  Further, there is no 
prejudice to the veteran in proceeding with this appeal as 
this decision results in a full grant of the benefits sought 
on appeal.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Basic Laws and Regulations Regarding Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A review of the veteran's claims file shows that he was 
involved in a fight in January 1991, during active duty, and 
sustained a closed head trauma.  His complaints included 
headaches and dizziness, among other things.  He was 
variously diagnosed as having probable post-concussion 
syndrome, post concussion syndrome, and a mild post-traumatic 
syndrome.  On separation examination in April 1997, it was 
noted that the veteran had sustained a closed head trauma in 
1991 and had an uneventful recovery.  On examination, it was 
noted that his head and neurological system were  normal.   

More recent medical evidence shows that the veteran has been 
variously diagnosed as having and not having residuals of a 
concussion.  A May 1998 VA examination report shows that the 
veteran had a normal neurological examination, and the 
diagnosis was:  post concussion syndrome.  In November 1999, 
the veteran underwent a private examination and was diagnosed 
as having a neurocognitive deficit and a disorder with mood, 
memory and personality changes, and this condition was 
attributed to the veteran's inservice closed head injury and 
post-concussive syndrome.  A November 1999 VA examination 
report reflects the opinion that the veteran did not have 
post-concussion syndrome as his neurological examination was 
normal at the time of the initial injury, two weeks 
thereafter, and currently.

In sum, there are conflicting opinions on file regarding the 
issue of whether the veteran currently has residuals of a 
concussion in service.  The Board finds the November 1999 
opinion from the private examiner to be most probative.  
Notably, the private examiner has a distinguished background 
-- he is double boarded in forensic psychiatry and has a 
subspecialty in head injuries.  It was his considered 
opinion, following a thorough review of the claims file and 
an examination of the veteran, that the veteran did indeed 
have residuals of an in-service concussion, including a 
neurocognitive deficit.  A detailed rationale was provided, 
including a through discussion of the veteran's medical 
history during service and thereafter.  In addition, it is 
noted that the May 1998 VA examination offered a diagnosis of 
post-concussion syndrome.  Conversely, a November 1999 
opinion from a VA examiner is to the effect that the veteran 
did not have a post-concussion syndrome.  While the examiner 
did indicate she reviewed the claims folder, little rationale 
was offered for the diagnosis.

The Board concludes that the veteran had an in-service injury  
and there is evidence of a current diagnosis and a medical 
opinion linking the current diagnosis to the in-service 
event.  

The Board concludes that residuals of a concussion were 
incurred in service and the claim is granted.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. § 3.303. 




ORDER

Service connection for post-concussion syndrome, including a 
neurocognitive deficit, is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

